Citation Nr: 0408901	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  02-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, to include dysthymic disorder, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

In a December 2002 decision, the Board increased the 
evaluation for the veteran's service-connected psychiatric 
disorder to 50 percent.  The veteran appealed this decision 
(to the extent that an even higher evaluation had not been 
granted), and, in September 2003, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion of 
the veteran and the Secretary of Veterans Affairs (Secretary) 
to vacate the part of the Board decision not granting an 
evaluation in excess of 50 percent for a psychiatric disorder 
and to remand this case back to the Board.  It is clear from 
the joint motion that the issues of entitlement to service 
connection for a lumbosacral spine disorder and entitlement 
to a compensable evaluation for residuals of a fracture of 
the toes, also adjudicated in the December 2002 Board 
decision, were not being further pursued on appeal.

The veteran's appeal also includes the issues of entitlement 
to a compensable evaluation for residuals of a bilateral 
orchiopexy and entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities (TDIU).  By an October 2003 remand, 
however, the Board has requested further development on both 
claims, and both claims are still pending on remand.  
Accordingly, these claims will not be further addressed in 
the present decision.


REMAND

In their joint motion for remand, the veteran and the 
Secretary noted that the Board, in its decision, had failed 
to provide adequate reasons and bases for why an evaluation 
in excess of 50 percent for a psychiatric disorder had not 
been granted.  The veteran's last VA psychiatric examination 
was conducted in October 2001, and the joint motion contains 
a discussion of a subsequent March 2002 VA mental health 
progress note.  As such, the Board is concerned that findings 
from the October 2001 VA examination may not be sufficiently 
contemporaneous for a Board adjudication of the veteran's 
claim at this time.  The Board therefore finds that this 
matter must be resolved through further RO action, to include 
a new VA examination.

The Board also notes that the veteran's VA outpatient 
treatment records, from the VA Medical Center (VAMC) in 
Poplar Bluff, Missouri, show continuous treatment through 
March 2002.  Since no subsequent treatment records are 
included in the claims file, the Board finds that further 
contact with the Poplar Bluff VAMC is necessary so as to 
obtain records of any further psychiatric treatment.

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  By this letter, the 
RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran should be 
allowed a reasonable period of time in 
which to respond prior to further RO 
adjudication.

2.  The RO should then contact the Poplar 
Bluff VAMC and request all records of 
treatment of the veteran beginning in 
March 2002.  All records received by the 
RO must be added to the veteran's claims 
file.  If efforts to obtain such records 
are unsuccessful, documentation to that 
effect must be added to the veteran's 
claims file.

3.  Then, the RO should afford the 
veteran a VA psychiatric examination to 
address the current severity of his 
service-connected psychiatric disorder.  
The examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  The examiner's findings 
must include a Global Assessment of 
Functioning score and specific 
information as to the extent that the 
veteran's disorder affects his social and 
occupational functioning.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
typewritten report.

4.  Then, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for generalized 
anxiety disorder, to include dysthymic 
disorder.  If the determination of this 
claim remains less than fully favorable 
to the veteran, the RO should furnish him 
with a Supplemental Statement of the Case 
(with the provisions of 38 C.F.R. 
§§ 3.102 and 3.159 (2003) included) and 
afford him a reasonable period of time in 
which to respond before the case is 
returned to the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


